                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                   NO. 7:18-CR-00190-FL-1



   UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
        v.


   ANDY GUADALUPE LOPEZ



       On motion of the Defendant, Andy Guadalupe Lopez, and for good cause shown, it is hereby

ORDERED that [DE 36 and 38] be sealed until otherwise ordered by the Court, except that copies

may be provided to the United States Attorney’s Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

             1st day of October, 2019.
       This _____



                                     ___________________________________________
                                     LOUISE W. FLANAGAN
                                     United States District Judge
